Citation Nr: 1760466	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  13-15 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a respiratory disability, to include bronchitis, asthma, and chronic cough.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel

INTRODUCTION

The Veteran had active military service from February 1960 to February 1963.  

The case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In connection with this appeal, the Veteran testified at a hearing before a Veterans Law Judge at the RO in March 2015.  A transcript of that hearing has been associated with the claims file.  However, the Veterans Law Judge who presided over that hearing is no longer with the Board.  In a May 2016 letter, the Veteran was informed of that fact and offered the opportunity to have a new hearing before a current member of the Board.  The Veteran has not requested another hearing.  Therefore, there is no bar to proceeding with further appellate action at this time.

This case was previously before the Board and in a January 2016 decision, the Board denied the issue currently on appeal.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2017 Order, the Court granted a Joint Motion of the parties and the case was returned to the Board for action consistent with the Joint Motion.  In May 2017, the Board remanded the case for additional development.  The case has now been returned to the Board for further appellate action.  


REMAND

The Board finds that additional development is required before the claim on appeal is decided.  

The Veteran asserts that he has a respiratory disability that includes bronchitis, asthma, and a chronic cough as a result of his active service.   

In the May 2017 remand, based on the Joint Motion of the parties, the Board directed that the Veteran be afforded a new VA examination to determine the nature and etiology of any currently present respiratory disability.  The examiner was specifically directed to make a determination as to whether the Veteran had a current diagnosis of asthma, and if so, whether that disability was etiologically related to his active service.  Further, the examiner was specifically noted to consider the Veteran's lay statements regarding onset and continuity of symptoms of his various respiratory problems.  

A review of the record shows that the Veteran was afforded the directed VA examination in June 2017.  The examiner noted the Veteran had asthma since at least 2003 or 2004 based on VA medical records.  The examiner opined that it was less likely than not that the Veteran's asthma had onset or was otherwise related to his active service.  The only rationale offered for that opinion was the lack of reference to respiratory disease in the Veteran's service treatment records (STRs).  

The Board finds the June 2017 examination and opinion to be inadequate for adjudication purposes.  The May 2017 remand directed the examiner to consider the Veteran's statements, but the examiner failed to do this, noting only that the Veteran said he has had asthma since his time in the military.  Second, the examiner did not offer an opinion as to when the Veteran's respiratory disorder began, simply noting the Veteran has had asthma since at least 2003 or 2004.  That statement implies the Veteran may have had asthma going back further, but the examiner does not explore the onset of that disability.  Because the examiner fails to consider the Veteran's statements, does not offer an opinion as to the date of onset, and only considers the absence of treatment; the Board finds that the opinion is not adequate and as such, cannot serve as the basis of a denial of entitlement to service connection.  

Therefore, the development conducted does not adequately comply with the directives of the May 2017 remand.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).  

Therefore, the Veteran should be afforded a new VA examination to determine the nature and etiology of any currently present respiratory disability, to include bronchitis, asthma and chronic cough.  

Additionally, current treatment records should be identified and obtained before a final decision is made in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding, pertinent VA and private treatment records and associate them with the claims file.

2.  Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any current respiratory disability, to include bronchitis, asthma, and chronic cough.  The claims file must be made available to, and reviewed by the examiner.  All indicated tests and studies must be performed.  

Based on the examination results and a review of the record, the examiner should first identify all currently present respiratory disorders.  Then, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any currently present respiratory disability, to include bronchitis, asthma, and chronic cough, is etiologically related to the Veteran's active service.  In forming the opinion, the examiner MUST consider the Veteran's lay statements regarding onset and continuity of his respiratory symptoms.

A rationale for all opinions expressed must be provided.

3.  Confirm that the VA examination report and any medical opinions provided comport with this remand and undertake any other development found to be warranted.

4.  Then, readjudicate the issue on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




